              Case 3:19-cv-01566-MEL Document 28 Filed 09/30/20 Page 1 of 9




                                IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO

    IRIS SOCORRO TORRADO ALVARADO,

                   Plaintiff,

                        v.                                         CIVIL NO.: 19-1566 (MEL)

    COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.


                                               OPINION AND ORDER

           Pending before the court is Ms. Iris Socorro Torrado Alvarado’s (“Plaintiff”) appeal from

the decision of the Commissioner of Social Security (“the Commissioner”) denying her

application for disability benefits under the Social Security Act. ECF No. 23. Plaintiff alleges

that the administrative law judge’s residual functional capacity determination regarding her

mental impairments is not supported by substantial evidence.

I.         Procedural and Factual Background

           On June 9, 2015, Plaintiff filed an application for Social Security benefits alleging that on

December 19, 2012 (“the onset date”), she became unable to work due to disability. Tr. 18.1

Prior to the onset date, Plaintiff worked as a fast food cashier and a lunchroom server. Tr. 31.

Plaintiff met the insured status requirements of the Social Security Act through September 30,

2015. Tr. 20. Plaintiff’s disability claim was denied on October 9, 2015, and upon

reconsideration. Tr. 18. Thereafter, Plaintiff requested a hearing which was held on March 20,

2018 before Administrative Law Judge Harold Glanville (“the ALJ”). Tr. 43-62. On April 4,

2018, the ALJ issued a written decision finding that Plaintiff was not disabled. Tr. 32. Thereafter,


1
    “Tr.” refers to the transcript of the record of proceedings.
          Case 3:19-cv-01566-MEL Document 28 Filed 09/30/20 Page 2 of 9




Plaintiff requested review of the ALJ’s decision. The Appeals Council denied Plaintiff’s request

for review, rendering the ALJ’s decision the final decision of the Commissioner, subject to

judicial review. Tr. 1-4. Plaintiff filed a complaint on June 10, 2019. ECF No. 3. Both parties

have filed supporting memoranda. ECF Nos. 23, 25.

II.    Legal Standard

       A. Standard of Review

       Once the Commissioner has rendered a final determination on an application for

disability benefits, a district court “shall have power to enter, upon the pleadings and transcript

of the record, a judgment affirming, modifying, or reversing [that decision], with or without

remanding the cause for a rehearing.” 42 U.S.C. § 405(g). The court’s review is limited to

determining whether the ALJ employed the proper legal standards and whether his factual

findings were founded upon sufficient evidence. Specifically, the court “must examine the record

and uphold a final decision of the Commissioner denying benefits, unless the decision is based

on a faulty legal thesis or factual error.” López-Vargas v. Comm’r of Soc. Sec., 518 F. Supp. 2d

333, 335 (D.P.R. 2007) (citing Manso-Pizarro v. Sec’y of Health & Human Servs., 76 F.3d 15,

16 (1st Cir. 1996) (per curiam)).

       Additionally, “[t]he findings of the Commissioner . . . as to any fact, if supported by

substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g). Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971). The standard requires “‘more than a mere

scintilla of evidence but may be somewhat less than a preponderance’ of the evidence.” Ginsburg

v. Richardson, 436 F.2d 1146, 1148 (3d Cir. 1971) (quoting Laws v. Celebrezze, 368 F.2d 640,

642 (4th Cir. 1966)).



                                                  2
         Case 3:19-cv-01566-MEL Document 28 Filed 09/30/20 Page 3 of 9




       While the Commissioner’s findings of fact are conclusive when they are supported by

substantial evidence, they are “not conclusive when derived by ignoring evidence, misapplying

the law, or judging matters entrusted to experts.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir.

1999) (per curiam) (citing Da Rosa v. Sec’y of Health & Human Servs., 803 F.2d 24, 26 (1st Cir.

1986) (per curiam); Ortiz v. Sec’y of Health & Human Servs., 955 F.2d 765, 769 (1st Cir. 1991)

(per curiam)). Moreover, a determination of substantiality must be made based on the record as a

whole. See Ortiz, 955 F.2d at 769 (citing Rodríguez v. Sec’y of Health & Human Servs., 647

F.2d 218, 222 (1st Cir. 1981)). However, “[i]t is the responsibility of the [ALJ] to determine

issues of credibility and to draw inferences from the record evidence.” Id. Therefore, the court

“must affirm the [Commissioner’s] resolution, even if the record arguably could justify a

different conclusion, so long as it is supported by substantial evidence.” Rodríguez Pagán v.

Sec’y of Health & Human Servs., 819 F.2d 1, 3 (1st Cir. 1987) (per curiam).

       B. Disability under the Social Security Act

       To establish entitlement to disability benefits, a plaintiff bears the burden of proving that

he is disabled within the meaning of the Social Security Act. See Bowen v. Yuckert, 482 U.S.

137, 146 n.5, 146–47 (1987). An individual is deemed to be disabled under the Social Security

Act if he is unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 423(d)(1)(A).

       Claims for disability benefits are evaluated according to a five-step sequential process.

20 C.F.R. § 404.1520; Barnhart v. Thomas, 540 U.S. 20, 24–25 (2003); Cleveland v. Policy

Mgmt. Sys. Corp., 526 U.S. 795, 804 (1999); Yuckert, 482 U.S. at 140–42. If it is determined



                                                 3
          Case 3:19-cv-01566-MEL Document 28 Filed 09/30/20 Page 4 of 9




that plaintiff is not disabled at any step in the evaluation process, then the analysis will not

proceed to the next step. 20 C.F.R. § 404.1520(a)(4). At step one, it is determined whether

plaintiff is working and thus engaged in “substantial gainful activity.” 20 C.F.R.

§ 404.1520(a)(4)(i). If he is, then disability benefits are denied. 20 C.F.R. § 404.1520(b). Step

two requires the ALJ to determine whether plaintiff has “a severe medically determinable

physical or mental impairment” or severe combination of impairments. 20 C.F.R.

§ 404.1520(a)(4)(ii). If he does, then the ALJ determines at step three whether plaintiff’s

impairment or impairments are equivalent to one of the impairments listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1. 20 C.F.R. § 404.1520(a)(4)(iii). If so, then plaintiff is conclusively found

to be disabled. 20 C.F.R. § 404.1520(d). If not, then the ALJ at step four assesses whether

plaintiff’s impairment or impairments prevent him from doing the type of work he has done in

the past. 20 C.F.R. § 404.1520(a)(4)(iv).

       In assessing an individual’s impairments, the ALJ considers all of the relevant evidence

in the case record to determine the most the individual can do in a work setting despite the

limitations imposed by his mental and physical impairments. 20 C.F.R. § 404.1545(a)(1). This

finding is known as the individual’s residual functional capacity (“RFC”). Id. If the ALJ

concludes that plaintiff’s impairment or impairments do prevent him from performing his past

relevant work, the analysis proceeds to step five. At this final step, the ALJ evaluates whether

plaintiff’s RFC, combined with his age, education, and work experience, allows him to perform

any other work that is available in the national economy. 20 C.F.R. § 404.1520(a)(4)(v). If the

ALJ determines that there is work in the national economy that plaintiff can perform, then

disability benefits are denied. 20 C.F.R. § 404.1520(g).




                                                   4
          Case 3:19-cv-01566-MEL Document 28 Filed 09/30/20 Page 5 of 9




       C. The ALJ’s Decision

       In the case at hand, the ALJ found that Plaintiff met the insured status requirements of the

Social Security Act through September 30, 2015. Tr. 20. Then, at step one of the sequential

evaluation process, the ALJ found that Plaintiff had not engaged in substantial gainful activity

during the relevant period. Id. At step two, the ALJ determined that Plaintiff had the following

severe impairments: obesity, cervical and lumbar degenerative discogenic disease with

radiculopathy, major dysfunction of the left knee joint, status-post surgeries, bilateral shoulder

osteoarthritis, and depressive and generalized anxiety disorders. Tr. 21. At step three, the ALJ

found that Plaintiff did not have an impairment or combination of impairments that met or

medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1. Tr. 22. Next, the ALJ determined that during the relevant period

       [Plaintiff] had the residual functional capacity to perform light work as defined in
       20 C.F.R. 404.1567(b), except that she needed to alternate positions between sitting
       and standing at intervals of 2 hours during a daily 8-hour work routine. She
       occasionally could climb ramps and stairs; never climb ladders, ropes and scaffolds,
       and occasionally could balance, stoop, kneel, crouch, and crawl. She could use her
       judgment to understand, remember and carry out short, simple, repetitive
       instructions and tasks. She frequently could respond appropriately to supervision,
       coworkers, usual work situations and changes in routine work setting, and
       occasionally deal with the public.

Tr. 24. At step four, the ALJ determined that through the date last insured, Plaintiff could not

perform her past relevant work as a fast food cashier or lunchroom server. Tr. 31. At step five,

the ALJ presented Plaintiff’s RFC limitations, as well as her age, education, and work experience

to a vocational expert. Tr. 32. The vocational expert testified that an individual with a similar

RFC would be able to perform the following representative occupations: lens matcher of optical

goods, plastic hospital product assembler, and surgical instrument inspector. Tr. 32, 61. Because




                                                  5
           Case 3:19-cv-01566-MEL Document 28 Filed 09/30/20 Page 6 of 9




there was work in the national economy that Plaintiff could perform, the ALJ concluded that she

was not disabled. Tr. 32.

III.    Legal Analysis

        Plaintiff contends that the ALJ’s mental RFC finding is not supported by substantial

evidence. ECF No. 23, at 3-6. Plaintiff also alleges that the ALJ improperly substituted his own

opinion for the medical opinions in the record and failed to properly evaluate the medical

evidence of record concerning her mental impairments.2 Id. At step three, the ALJ is responsible

for determining a claimant’s RFC based on all of the relevant evidence, including a claimant’s

medical record, the medical opinions, and a claimant’s descriptions of his limitations. 20 C.F.R.

§§ 404.1545, 404.1546. A claimant’s RFC is the most he can do despite limitations from his

impairments. Id. The claimant, however, has the burden of providing evidence to establish how

his impairments limit his RFC. 42 U.S.C. § 423(d)(5)(A); Freeman v. Barnhart, 274 F.3d 606,

608 (1st Cir. 2001).

        The ALJ properly considered the medical opinions of record in determining Plaintiff’s

mental RFC finding. The ALJ noted that Plaintiff sought psychiatric treatment through the APS

Clinics for mental symptoms of anxiety, depression, sleep disturbances, and sadness. Tr. 28,

1011. In May 2014, progress notes from Plaintiff’s treatment at the APS Clinics indicate that she

had appropriate affect, normal impulse control, logical thought process, and that she was oriented

to time, person, and place. Tr. 619, 2095. Plaintiff was also assessed with average intellect, good

judgment, and adequate insight. Tr. 619, 2095. In October 2014, Plaintiff was diagnosed at the


2
 Plaintiff alleges that the ALJ erroneously substituted his own opinion for the medical opinions in the record
concerning her physical impairments but provides no developed argumentation or record citations in support of her
claim. ECF No. 23, at 3. Plaintiff’s argument is perfunctory and undeveloped and therefore is waived. See Hidalgo-
Rosa v. Colvin, 40 F. Supp. 3d 240, 243 n.1 (D.P.R. 2014) (explaining that a claimant’s undeveloped argument
presented in a perfunctory fashion is deemed waived); Aun v. Comm’r of Soc. Sec. Admin., Civ. No. 19-1143, 2020
WL 5223323, at *4 (E.D. Mich. Aug. 3, 2020); Ratcliffe v. Berryhill, Civ. No. 16-302, 2017 WL 1074574, at *2
(S.D. Ind. Mar. 22, 2017).

                                                        6
           Case 3:19-cv-01566-MEL Document 28 Filed 09/30/20 Page 7 of 9




APS Clinics with major depressive affective disorder and assessed with appropriate affect,

normal impulse control, logical thought process, good judgment, and adequate concentration and

insight. Tr. 755-57, 2243-45. Subsequent progress notes from the APS Clinics reported similar

symptoms with some findings of diminished concentration and insight.3 Tr. 733-53, 2222-42.

        In January 2015, treating clinical psychologist Dr. Roberto Irizarry Rivera

(“Dr. Irizarry”) diagnosed Plaintiff with recurrent major depression disorder and anxiety

disorder. Tr. 533, 2006. Dr. Irizarry assessed a Global Assessment of Functioning (“GAF”) score

of 50 which the ALJ noted was indicative of serious symptoms. Tr. 28, 533, 2006. Dr. Irizarry

reported that Plaintiff’s irrational thought process provokes and maintains her symptoms. Id.

        The ALJ also considered the opinion of examining clinical psychologist Dr. Solimar

Rodríguez (“Dr. Rodríguez”) who conducted a mental status evaluation on August 12, 2015 and

diagnosed Plaintiff with intermittent explosive disorder. Tr. 2157. Dr. Rodríguez indicated that

Plaintiff was friendly in their interactions throughout the mental status examination but that her

mood was angry. Tr. 2154-55. It was noted by Dr. Rodríguez that Plaintiff had good listening

skills, she was able to comprehend questions, her speech was normal, and she reported getting

together with family. Tr. 2155. Dr. Rodríguez reported that Plaintiff showed good insight,

adequate attention and concentration, and appropriate intellectual ability. Tr. 2155-57. During

the interview, Plaintiff reported that she previously had a “verbal situation” with a coworker. Id.

Dr. Rodríguez opined that Plaintiff’s interactions with others is affected by her emotional

problems and that she “is able to understand and she is able to carry out simple instruction.” Tr.

29, 2158. Dr. Rodríguez also opined that Plaintiff “is able to do her house chores and can do it in

slow pace with resting period.” Tr. 2158.


3
 The progress notes correspond to Plaintiff’s treatment at the APS Clinics in November 2014, December 2014,
January 2015, May 2015, August 2015.

                                                       7
          Case 3:19-cv-01566-MEL Document 28 Filed 09/30/20 Page 8 of 9




       On August 19, 2015, state agency clinical psychologist Dr. Janice Calderón

(“Dr. Calderón”) reviewed the record evidence and opined that the evidence revealed only

moderate limitations. Tr. 1145. Dr. Calderón opined that Plaintiff can understand, recall, and

carry out simple and detailed instructions. Tr. 29, 1145. The ALJ assigned partial weight to

Dr. Calderón’s opinion because the record evidence was not consistent with her opinion that

Plaintiff could carry out detailed instructions. Tr. 29. The ALJ noted that Plaintiff had a brief

inpatient admission in November 2014 due to her depressive symptoms and was discharged

within 5 days. Tr. 29, 395, 1820. During the inpatient admission, Plaintiff was assessed with a

GAF score of 60 which the ALJ noted was indicative of moderate symptoms. Id. Thus, the ALJ

concluded that Plaintiff was precluded from carrying out detailed tasks. Tr. 29. Dr. Calderón also

opined that Plaintiff had moderate limitations in the ability to interact appropriately with the

general public, co-workers, and supervisors. Tr. 29, 1144. Furthermore, Dr. Calderón found that

Plaintiff had the ability to adjust to minor and routine work demands and was able to sustain

concentration for a complete normal workday. Id.

       In September 2015, general practitioner Dr. Yarelis Marie Pérez Rivera (“Dr. Pérez”)

examined Plaintiff and diagnosed her with severe major depression disorder. Tr. 2182. Dr. Pérez

opined that Plaintiff’s capacity to communicate was not limited by her alleged disabilities. Id.

Dr. Pérez also opined that there was a “severe limit to perform everyday chores by severe major

depression with poor control of impulse.” Id. In May 2016, state agency clinical psychologist

Dr. Wanda De Cardona (“Dr. De Cardona”) reviewed the record upon reconsideration and

affirmed Dr. Calderón’s findings. Tr. 29, 1172. In September 2017, after the date last insured,

examining general practitioner Dr. José G. Rivera Guilbe (“Dr. Rivera”) indicated in his medical

source statement that Plaintiff is able to maintain attention and concentration at work. Tr. 29,



                                                  8
          Case 3:19-cv-01566-MEL Document 28 Filed 09/30/20 Page 9 of 9




2708; see Casull v. Comm’r of Soc. Sec., Civ. No. 16-1620, 2017 WL 5462185, at *4 (D.P.R.

Nov. 14, 2017) (explaining that the ALJ should still consider “medical evidence after the date

last insured if it shed[s] light on whether Plaintiff’s impairments were severe prior to date last

insured.”).

       The ALJ noted in his decision that Plaintiff was coherent and responsive to all questions

at the hearing which suggested that there were not significant limitations in concentration. Tr. 29,

30. Furthermore, in her July 2015 function report, Plaintiff reported being able to attend medical

appointments and church which also supports the ALJ’s finding that Plaintiff could frequently

respond to supervisors and coworkers and occasionally interact with the public. Tr. 105-06, 112.

The ALJ appropriately evaluated the medical opinions of record regarding Plaintiff’s mental

impairments, and thus, the ALJ’s mental RFC determination is supported by substantial

evidence. See Evangelista v. Sec’y of Health & Human Servs., 826 F.2d 136, 144 (1st Cir. 1987)

(“We must affirm the Secretary's [determination], even if the record arguably could justify a

different conclusion, so long as it is supported by substantial evidence.”).

IV.    Conclusion

       Based on the foregoing analysis, the court concludes that the decision of the Commissioner

that Plaintiff was not entitled to disability benefits was supported by substantial evidence.

Therefore, the Commissioner’s decision is hereby AFFIRMED.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 30th day of September, 2020.

                                                              s/Marcos E. López
                                                              U.S. Magistrate Judge




                                                  9
